Case 5:20-cv-00561-JFL Document 1 Filed 01/31/20 Page 1 of 10
Case 5:20-cv-00561-JFL Document 1 Filed 01/31/20 Page 2 of 10
Case 5:20-cv-00561-JFL Document 1 Filed 01/31/20 Page 3 of 10
Case 5:20-cv-00561-JFL Document 1 Filed 01/31/20 Page 4 of 10
Case 5:20-cv-00561-JFL Document 1 Filed 01/31/20 Page 5 of 10
Case 5:20-cv-00561-JFL Document 1 Filed 01/31/20 Page 6 of 10
Case 5:20-cv-00561-JFL Document 1 Filed 01/31/20 Page 7 of 10
Case 5:20-cv-00561-JFL Document 1 Filed 01/31/20 Page 8 of 10
I                              Case 5:20-cv-00561-JFL Document 1 Filed 01/31/20 Page 9 of 10
I
                                                                                                                                                          61-18-00121
       Tilden Township Police                                                                                                                                       02/05/2018
       Incident Report Form                                                                                                                 MENTAL SUBJECT

     Primary Officer: FRANK A CATALDI • FAC
    D Juvenile Involved             D Investigation               D Video Available                   D Gang Related             D Paperless
    D Domestic Related              D Suspects                    D Bias Crime                        D Accident                 D Administrative
    D Alcohol Involved              D Arrests Made                D Drugs Involved                    D Ready for DA/ Prosecutor D Alarm Activated
    Log    umber               Incident Number          File Number            Case Number              UCR
    61-18-00121                201800000174                                    NONUCR
    Incident Type            MNTL                                                                       Source                        District                 Status
    MENTAL SUBJECT                                                                                          BERKS                        SR61                       CLOSED
    Incident Date/ Times                                                       Incl den! Occurred Al or Between
    Date Received       Day Rec'd     Acvd       Disp      Arrv       Gird     Earliest Date and Time                             latest Date and Time
    02/05/2018          Monday        0835       0837      0847       0933
    Disposition        INC                                        Cleared by Exception
    INCIDENT REPORT                                                                                                                         D        Suspended
    UCR Clearance                                                     CR Occur Date      UCR Clear Date      UCR Count           UC   Human Traffic Code              UC     HT Count
                                                                  02/05/2018                                  1                                                        0
    Location                                                                                                                                        D     Intersection
       STATE ROUTE 61                                                                                             Cross Street
     HAMBURG PA 19526                                                                                             INTERSTATE 78
                                                                                                                  GPS LocX                               GPS Loe Y
    Municipality: TILDEN TOWNSHIP
    Business Name                                                              Premise Code           STREET                                                       Arson Va\ue
                                                                               PUBLIC STREET
    Gang                                                                       Weather


    Modus Operandi Coding                                                                   Victim:


          Entry;                                                                          Property:


           Exit:                                                                              Area:


      Method:                                                                         Time of Day:


                                     WEAPON USED:                 -------------------------------------------------------------
       Caller/ Complainant Type
                                        Normal     D          Anonymous       D          Hangup    D           Refused       D



     ROSA, IBIS                                                                                                                                   Eyes        Phone Number
     2526 CENTER AVE
     READING PA 19601                                                                         Driver License Number                          State         Class       Expiration Date


                                                                                              ID Provided                             ID Detail


       Unk Commen!s
                                                                                                              -------------------•
      • SUBJECT,OFJtlVESTIG.O.TION • t             >;.;,                                                                                      CODE:                SUBJ




                   61-18-00121         02/05/2018             ~       APPROVED BY: PETER J WITMAN                                                                    PAGE       1
           lRF 1.6                                                    APPROVED ON: 02/05/2018

                                                                                             '1
                                             /?f-lftB I / ''ff
                                Case 5:20-cv-00561-JFL Document 1 Filed 01/31/20 Page 10 of 10

  Tilden Township Police
                                                                                                                                  51 1
                                                                                                                                    - :;~~1         !!!
   Incident Report Form;.:________________M_,,E...N___T_A_L_s_u_s_JE_c_T



PUKANECZ, COURDE VLADMIR                                             •     Weigh!                 Height                             Phone Number

2541 ROUTE 737
                                                                                                                                  Class     Expiration Date
KEMPTON PA 19529                                                           DrlV<!r Ucense Number


                                                                           ID Provided                                ID Oetall



  Link Comments
  RESPONDING/ INVOLVED UNITS, OFFICERS, TIMES
                supe1Yisor / ID

        mt urn er               ,~,    cr1    cr2                                           cr3      cr4
                             FRANK A CATAlD                          eAC




Mental Subject
Narrative Crealed By I Creation Date                                02/05/2018      Narrative Updated By/ Update On                            02/05/2018
FRANK A CATALDI                                                                     PETER J WITMAN
Narm~ve Appmved By I Approved Date
PETER J WITMAN                                                       02/05/2018

       On 2/5/2018, at approximately 0835Hrs. I, Officer Frank CATALDI was dispatched to the area of State Route 61 and
    Interstate 78, for a Barta Bus that was pulled over along the side the roadway with a disorderly male that had exposed
    himself and was throwing items on the bus. While enroute, I requested a Hamburg PD unit to respond to assist me.

       Upon arrival, Officer Keven CHASE from Hamburg PD was on location. It was discovered upon arrival that the
    Barta Bus was a medical van operated by Easton Coach. The bus driver was Ibis ROSA, D.O.B 7/23/1973. ROSA was
    transporting a single passenger, Courde PUKANECZ, D.O.B 12/5/1979. PUKANECZ was being transported from his
    residence at 2541 Route 737, Kempton, PA 19529, to his diabetic center located in West Reading Borough.

       Upon interviewing both PUKANECZ and ROSA, it was discovered that PUKANECZ has Autism and Multiple
    Sclerosis. PUKANECZ asked ROSA to stop somewhere so he could use a restroom to relieve himself. ROSA stated,
    per their policy, she was not allowed to stop. PUKANECZ attempted to urinate into a medical container, but was
    unable to since the bus was moving. At that point, an argument broke out between ROSA and PUKANECZ. ROSA
    pulled the bus over and called 911.
       ROSA stated she was refusing to transport PUKANECZ because she didn't feel safe. At thls point, I contacted EMS
    who arrived on location and evaluated PUKANECZ who stated his blood sugar was getting high. EMS assumed
    custody of PUKANECZ, who was being cooperative, and transported him to the Shoemakersville Diner where he was
    going to call hls family to come pick him up.

    Nothlng further at this time.




             61-18-00121               02/0512018   !&I   APPROVED BY: PETER J WITMAN                                                     PAGE        2
      IRF 1.6                                             APPROVED ON: 02/05/2018
